United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Max Gest, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-520
Issued: July 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 8, 2014 appellant, through his representative, filed a timely appeal from the
Office of Workers’ Compensation Programs’ (OWCP) decision dated September 26, 2013.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that his brachial plexus condition, bilateral
ulnar neuropathy or right carpal tunnel syndrome are causally related to his accepted
November 17, 1999 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 17, 1999 appellant, then a 42-year-old supervisory special agent, sustained
injury to his neck and left arm pain as a result of being kicked, shoved and pushed during baton
and pepper spray training. He stopped work on January 14, 2000. OWCP accepted appellant’s
claim for cervical strain, aggravation of cervical degenerative disc diseases, herniated discs L4-5
and L5-S1, major depression and psychogenic pain disorder. Appellant received disability
compensation.
Appellant underwent an authorized cervical discectomy and fusion on March 27, 2008,
which was performed by Dr. Sam Bakshian, a Board-certified orthopedic surgeon. In a report
dated April 8, 2009, Dr. Bakshian related that appellant was one-year post cervical fusion. He
conducted a physical examination and reviewed electromyogram (EMG) studies. Dr. Bakshian
diagnosed bilateral cubital tunnel syndrome, right carpal tunnel syndrome, which were
superimposed on appellant’s cervical radiculopathy and were a direct consequence of the
November 17, 1999 employment injury.
On April 9, 2009 Dr. Lawrence R. Miller, Board-certified in internal medicine, pain
management and anesthesiology, examined appellant. He diagnosed post cervical laminectomy
pain syndrome, lumbar post laminectomy pain syndrome, left shoulder impingement/adhesive
capsulitis, right cubital tunnel syndrome and left thoracic outlet syndrome.
To determine appellant’s permanent impairment, OWCP referred him to Dr. Joan
Sullivan, a Board-certified orthopedic surgeon. In a report dated March 24, 2010, Dr. Sullivan
related that her examination on that day did not reveal cubital tunnel symptoms, but that EMG
findings were consistent with cubital tunnel entrapment neuropathy. OWCP thereafter referred
appellant to Dr. John S. Wendt, a Board-certified neurologist for a second opinion evaluation. In
a report dated July 7, 2010, Dr. Wendt related that appellant had electrodiagnostic evidence of
bilateral cubital tunnel syndrome and mild right carpal tunnel syndrome. He concluded that
appellant had no clear objective neurologic deficits with respect to the upper extremities on an
objective basis that were injury related.
Appellant was evaluated by Dr. Jacob E. Tauber, a Board-certified orthopedic surgeon,
on November 4, 2010. Dr. Tauber explained that appellant had undergone extensive cervical and
lumbar surgery, which were clearly failed surgical procedures. He stated that appellant had a left
thoracic outlet syndrome confirmed on ultrasound, bilateral cubital tunnel syndrome and a right
carpal tunnel syndrome each confirmed by objective testing. Dr. Tauber explained that
appellant’s physical examination would not follow specific dermatomal findings because
appellant had so many levels of involvement.
On July 20, 2012 OWCP referred appellant, together with a statement of accepted facts
and the medical record, to Dr. Robert Lang, a Board-certified neurological surgeon, for a second
opinion examination regarding his upper extremity symptoms. In an August 22, 2012 report,
Dr. Lang reviewed appellant’s history and accurately described the November 17, 1999
employment injury. Upon examination of the upper extremities, he observed +1 triceps and
biceps reflexes on the left. Tinel’s test at the elbow was mildly positive on the right and strongly
positive on the left. Dr. Lang diagnosed a brachial plexus injury, bilateral ulnar neuropathy at

2

the elbow and right carpal tunnel syndrome. He stated that appellant sustained injury to both
upper extremities related to the accepted work injury and continued to have residuals of the
injury. Dr. Lang explained that the brachial plexus and bilateral ulnar neuropathy injuries were
likely related to the cervical condition and subsequent surgeries. He recommended further
electrodiagnostic testing. In a November 19, 2012 addendum report, Dr. Lang noted that he
reviewed an October 29, 2012 EMG report which confirmed findings of bilateral cubital tunnel
syndrome, right carpal tunnel syndrome and chronic left C7-T1 radiculopathy. He reiterated that
appellant’s brachial plexus injury and bilateral ulnar neuropathy were likely related to his
ongoing cervical and lumbar conditions from the industrial injury. Dr. Lang reported that the
EMG study confirmed that appellant had right carpal tunnel syndrome and opined that this
condition was likely related to appellant’s claim. He concluded that appellant sustained an injury
to both upper extremities related to the original work injury and continued to suffer residuals of
the injury.
In a February 8, 2013 report, Dr. Kenneth D. Sawyer, a Board-certified surgeon and the
district medical adviser, reviewed the medical record, including Dr. Lang’s second opinion
reports. He opined that appellant’s carpal tunnel syndrome, cubital tunnel syndrome, brachial
plexus pathology and thoracic outlet syndrome were not likely related to the November 17, 1999
employment injury.
In a letter dated March 7, 2013, appellant’s representative requested that OWCP accept
appellant’s claim for brachial plexus injury, bilateral ulnar neuropathy and right carpal tunnel
syndrome.
In a May 6, 2013 report, Dr. Sawyer again reviewed the record. He opined that
appellant’s brachial plexus injury, bilateral ulnar neuropathy at the elbow and right carpal tunnel
syndrome were most likely not related to the accepted injury. Dr. Sawyer advised that none of
the conditions should be accepted under this claim. He noted that the conditions developed
months or years after the accepted injury. Dr. Sawyer stated that Dr. Lang provided no
explanation for his opinion that appellant’s upper extremity conditions were consequential to the
original November 17, 1999 employment injury.
In a decision dated May 30, 2013, OWCP denied appellant’s claim for brachial plexus
injury, bilateral ulnar neuropathy at the elbow and right carpal tunnel syndrome based on the
opinion of Dr. Sawyer, the district medical adviser.
By letter dated June 11, 2013, appellant’s representative requested a hearing, which was
held on August 12, 2013. He alleged that Dr. Lang’s second opinion reports represented the
weight of medical opinion. Appellant’s representative had physically examined appellant while
Dr. Sawyer only reviewed the medical record. He also contended that there was an unresolved
conflict in medical opinion that existed between Dr. Sawyer and Dr. Lang.
In a June 14, 2013 report, Dr. Tauber reviewed appellant’s history and his previous
evaluation of appellant. He diagnosed thoracic outlet syndrome, bilateral ulnar neuropathy, right
carpal tunnel syndrome and brachial plexus injury. Dr. Tauber noted that these diagnoses were
confirmed by electrodiagnostic studies. He agreed with Dr. Lang that appellant’s upper
extremity conditions were attributable to his employment injury. Dr. Tauber explained that

3

appellant had a history of failed spine surgery syndrome and had diffuse weakness and sensory
losses which would have been consistent with his failed symptoms. He also stated that it
remained his opinion that appellant’s claim should be accepted for all of the diagnosed
conditions because appellant’s employment duties were strenuous, involving repetitive motion
and were a known cause of his conditions. Dr. Tauber disagreed with Dr. Sawyer’s finding that
appellant’s thoracic outlet syndrome was temporary, because it had existed a period of nine
years.
By decision dated September 26, 2013, OWCP’s hearing representative affirmed the
May 30, 2013 denial decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence, including that any specific
condition or disability for work is causally related to the employment injury.3
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence. The medical opinion must be based on a complete factual and medical
background with an accurate history of the employment injury and must explain from a medical
perspective how the current condition is related to the injury.4
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.5 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.6 When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.7

2

Id.

3

T.B., Docket No. 13-799 (issued March 5, 2014).

4

D.U., Docket No, 10-144 (issued July 27, 2010); D.G., 59 ECAB 734 (2008); Donald W. Wenzel, 56 ECAB
390 (2005).
5

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
6

20 C.F.R. § 10.321.

7

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

ANALYSIS
The Board has duly reviewed the matter and finds that this case is not in posture for a
decision as there is an unresolved conflict in a medical opinion between appellant’s treating
physicians, Drs. Bakshian and Tauber who found that his upper extremity conditions were
related to his November 17, 1999 employment injury. Dr. Sawyer determined that these
conditions were not causally related to appellant’s accepted injury.
The Board notes that appellant was referred for several evaluations to determine the
degree of his permanent impairment, after Dr. Bakshian, appellant’s treating orthopedic surgeon,
performed a cervical discectomy and fusion in March 2008. In 2009, Dr. Bakshian diagnosed
bilateral cubital tunnel syndrome, right carpal tunnel syndrome, superimposed upon appellant’s
cervical radiculopathy, which he opined were the direct consequence of appellant’s accepted
employment injury. During the second opinion evaluations related to the permanent impairment
question, the issue arose regarding the proper diagnosis of appellant’s cervical and upper
extremity conditions. As noted by Drs. Bakshian and Miller, appellant’s electrodiagnostic
studies evidenced bilateral cubital tunnel syndrome and right carpal tunnel syndrome. OWCP
second opinion physicians, Drs. Sullivan and Wendt noted appellant’s electrodiagnostic studies,
but could not confirm the diagnoses on physical examination. Appellant was then examined by
Dr. Tauber, who advised that appellant’s physical examination would not follow specific
dermatomal findings because appellant had so many levels of involvement. Dr. Tauber related
that appellant’s diagnoses, based upon objective findings, were left thoracic outlet syndrome,
bilateral cubital tunnel syndrome and right carpal tunnel syndrome.
Appellant was then referred by OWCP for a second opinion evaluation with Dr. Lang,
who related that appellant had confirmed findings of bilateral cubital tunnel syndrome, right
carpal tunnel syndrome and brachial plexus injury. Dr. Lang opined that the conditions were
causally related to appellant’s work injury and his cervical surgery. Dr. Tauber subsequently
agreed with Dr. Lang’s opinion that the diagnoses were causally related to appellant’s work
injury. He explained that appellant’s diffuse weakness and his sensory losses were due to his
failed surgery. Dr. Tauber also opined that appellant’s strenuous work activities, which caused
the accepted conditions, were a known cause of his other diagnosed conditions.
The record was reviewed by Dr. Sawyer, an OWCP medical adviser, who opined that
appellant’s conditions were not work related, as they developed months or years subsequent to
the injury.
The Board finds that a conflict exists between Drs. Sawyer, Bakshian and Tauber.
OWCP should refer appellant to an impartial medical examiner to resolve the medical conflict.
The Board will set aside the September 26, 2013 decision and remand the case to OWCP for
referral to an impartial medical examiner for further medical development. Following this and
any further development as deemed necessary, OWCP shall issue an appropriate final decision
on appellant’s claim.

5

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 18, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

